internal_revenue_service significant index no department of the treasury washington dc contact person telephone number in hetererice to datel ep ra t a2 nov in re request_for_ruling on behalf of this letter is in response to your request dated date in which you asked for a tuling as to whether certain proposed distributions from an individual_retirement_account ira owned by you are part ofa series of substantially_equal_periodic_payments and are therefore not subject_to the percent additional tax imposed under sec_72 of the internal_revenue_code code the ruling_request was amended by you in telephone calls with of our office on date and on date to modify the methodology used to calculate distributions for and subsequent years according to the facts as stated you retired in and subsequently received a lump sum distribution of your benefits under your employer’s retirement_plan which was rolled over into a ‘traditional ira ira the rolled over amount was divided among a portfolio of different investment accounts administered by the same investment firm and all accounts are part of ira other funds were added to ira from the rollover to ira of the distribution of your benefits under a sec_401 plan and from the consolidation of other traditional iras owned by you into ira in addition to ira you also own a roth_ira you attained age in and your wife attained age in you decided to start taking distributions from ira in you want to avoid the additional percent tax imposed under sec_72 on early distributions by using the exception provided in sec_72 of the code for substantially_equal_periodic_payments an annual distribution amount for was calculated by amortizing the total account balance of ira as of date over the number of years equal to the joint and last survivor life expectancy for you and your wife obtained from table vi of sec_1_72-9 of the income_tax regulations as set forth in table ii of irs publication using an interest rate of percent the annual short-term applicable_federal_rate in effect for date because monthly distributions first commenced in date only monthly distributions will be paid in the annual distribution amount for subsequent years will be calculated using the same methodology except that the interest rate used will be the annual short- term federal rate in effect for january of the distribution year that is an annual distribution amount will be calculated each year by amortizing the account balance of ira as of december of the prior year over the number of years equal to the joint and last survivor life expectancy applicable in the distribution year using an interest rate equal to the annual short-term applicable_federal_rate in effect for january of the distribution year all distributions will be taken from ira ruling requested based on these facts you have requested the following ruling the proposed method of determining periodic_payments satisfies one of the methods described in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72 of the code and such payments will not be subject_to the additional tax of sec_72 unless the requirements of sec_72 are not met applicable law sec_408 of the internal_revenue_code provides that amounts paid or distributed out of an individual_retirement_plan must be included in gross_income by the payee or distributee in the manner provided under sec_72 of the code sec_72 of the internal_revenue_code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 of the internal_revenue_code was added to the code by the tax_reform_act_of_1986 tra_'86 effective generally for taxable years beginning after december sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 shall not apply to distributions which are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the later of the close of the 5-year period beginning with the date of the first payment and the employee's attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period sec_1_72-9 of the income_tax regulations regulations provides tables that are to be used in connection with computations under sec_72 and the regulations thereunder included in this section are tables giving life expectancies for one life table v and joint life and last survivor expectancies for two lives table vi notice_89_25 1989_1_cb_662 provides guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra_'86 in the absence of regulations on sec_72 of the code this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 a iv q a-12 of notice_89_25 provides three methods for determining substantially_equal_periodic_payments for purposes of sec_72 of the code two of these methods involve the use of an interest rate assumption that must be an interest rate that does not exceed a reasonable interest rate on the date payments commence proposed methodology the proposed method for determining monthly periodic_payments described in the ruling_request as modified is to calculate an end-of-year annual distribution amount which is then divided by twelve to obtain a monthly distribution amount an end-of-year annual distribution amount for is calculated by amortizing the entire account balance of ira as of date over the number of years equal to the joint and last survivor life expectancy for you and your wife obtained from table vi of sec_1_72-9 of the income_tax regulations set forth in part in table ii of appendix e in irs publication using the ages attained by you and your wife in using an interest rate of percent the annual short-term applicable_federal_rate used for purposes of code sec_1274 in effect for date the annual end-of-year distribution amount for is then divided by to obtain a monthly distribution amount because distributions for commenced in f ebruary only monthly distributions will be paid in the monthly distribution amount for will be calculated as one-twelfth of the end-of- year annual distribution amount obtained by amortizing the account balance of ira as of date over the number of years equal to the applicable joint life and last survivor expectancy obtained from table vi of sec_1_72-9 of the regulations set forth in part in table il of appendix e in irs publication using the ages attained in by you and your wife using an interest rate equal to the annual short-term applicable_federal_rate used for purposes of code sec_1274 in effect for date for subsequent years the monthly distribution amount will be calculated using the same methodology as that used for that is the monthly distribution amount will equal one-twelfth of the annual end-of-year distribution amount calculated by amortizing the account balance of ira as of december of the prior year over the number ous of years equal to the joint and last survivor life expectancy applicable in the distribution year obtained from table vi of sec_1_72-9 of the regulations set forth in part in table ii of appendix e in irs publication using the ages attained by you and your wife in the distribution year using an interest rate equal to the annual short-term applicable_federal_rate used for purposes of code sec_1274 in effect for january of the distribution year all distributions will be taken from ira neh the life expectancy and interest rate used are such that they do not result in the circumvention of the requirements of sec_72 and sec_72 of the code through the use of'an unreasonable life expectancy or an unreasonably high interest rate accordingly we conclude that the proposed method as modified of determining periodic_payments satisfies one of the methods described in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72 of the code and such payments will not be subject_to the additional tax of sec_72 unless the requirements of sec_72 are not met this ruling is directed only to the individual that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent sincerely yours martin l pippins manager employee_plans actuarial group tax_exempt_and_government_entities_division ale
